Citation Nr: 0638200	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to July 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was transferred to the RO in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that service connection is warranted for 
an eye disorder that had its onset in military service.  The 
veteran's representative has requested that VA obtain a 
medical opinion regarding the etiology of the veteran's 
currently diagnosed eye disorders.  The Board notes that the 
veteran received treatment during service for exophoria, 
diplopia, and macular detachment.  Post service medical 
records include variously diagnosed eye disorders.  The 
diagnoses include exophoria, diplopia, compound 
hypermetrophic astigmatism, ocular hypertension, hyperopia, 
presbyopia, cataracts, blepharochalasis, dermatochalasis, and 
open angle glaucoma.  There are no medical opinions 
concerning the etiology of the diagnosed post service eye 
disorders; the significance of the inservice diagnosis of 
exophoria; or, the nature of the diagnosed exophoria 
(acquired or congenital).  The Board finds that further 
examination and opinion is needed.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his eye disorders.  
If information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file.  The veteran should 
be advised to submit any medical opinions 
in support of his claim.  All information 
obtained should be made part of the file.

2.  Subsequently, the RO should schedule 
the veteran for an appropriate 
examination to determine diagnosis, 
etiology, and severity of his eye 
disorders.  All indicated tests and 
studies must be conducted.  The examiner 
must review the records and indicate 
whether the inservice eye disorder was a 
congenital or developmental defect or 
acquired and when was it initially 
manifested?  If the examiner finds that 
the eye disorder was a congenital or 
developmental defect, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran experienced a superimposed injury 
or disease in service, which resulted in 
an additional disability?  If the 
examiner indicates that the eye disorder 
was acquired and pre-existed service, the 
examiner is requested to render an 
opinion as whether it is as likely as not 
that the preservice eye disorder 
underwent a chronic increase in severity 
beyond natural progression during 
service?  It is also requested that the 
examiner indicate whether the inservice 
treatment was ameliorative or cosmetic in 
its purpose.  The examiner is requested 
to render an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
any post service diagnosed eye disorder 
is related to service.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions 
expressed.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



